                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 21-5416-JFW(PDx)                                               Date: July 15, 2021

Title:        Angelina Orellana Alvarez-v- Bayer US, Inc., et al.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE RE: STANDING ORDER

       The Court has reviewed the docket in this action and determined that counsel for Plaintiff
and Defendants have failed to file the Declaration of Lead Counsel required by paragraph 3 of the
Court’s Standing Order. Accordingly, counsel are ordered to show cause in writing by July 19,
2021 why the Court should not impose sanctions in the amount of $750.00 for violating the Court's
Standing Order. No oral argument on this matter will be heard unless otherwise ordered by the
Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order to Show Cause will stand submitted
upon the filing of the response to the Order to Show Cause. Failure to respond to the Order to
Show Cause will result in the imposition of sanctions. In addition, counsel shall file the required
Declaration on or before July 19, 2021.


         IT IS SO ORDERED.




                                                                               Initials of Deputy Clerk sr
